Case 8:20-cv-00702-JVS-ADS Document 21 Filed 07/02/20 Page 1of3 Page ID #:406

Name and address:
Jeffrey R. Bragalone (TX Bar No. 02855775)
jbragalone@bcpc-law.com
Bragalone Conroy PC
2200 Ross Avenue, Suite 4500W
Dallas, TX 75201

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

TCT Mobile (US) Inc, and Huizhou TCL Mobile CASE NUMBER

Communication Co. Ltd.
Plaintiff(s), 8:20-cv-00702-JVS-ADS

 

APPLICATION OF NON-RESIDENT ATTORNEY
Cellular Communications Equipment LLC TO APPEAR IN A SPECIFIC CASE
Defendant(s), PRO HAC VICE

 

 

INSTRUCTIONS FOR APPLICANTS

(1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
Section I, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
supplenient responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.

(2) Have the designated Local Counsel file the Application electronically using the Court's electronic filing system (“Motions and Related
Filings => Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)"), attach a Proposed Order
(using Form G-64 ORDER, available from the Court's website), and pay the required $400 fee online at the time of filing (using a credit
card). The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time of filing will be
grounds for denying the Application. Out-of-state federal government attorneys are not required to pay the $400 fee. (Certain
attorneys for the United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the
G-64 ORDER in Word or WordPerfect format must be emailed to the generic chambers email address, L.R. 5-4.4.2.

SECTION I - INFORMATION

Bragalone, Jeffrey R.
Applicant's Name (Last Name, First Name & Middle Initial) check here if federal government attorney 0

Bragalone Conroy PC
Firm/Agency Name

 

 

 

 

 

 

2200 Ross Avenue (214) 785-6670 (214) 785-6680
Suite 4500W Telephone Number Fax Number
Street Address

Dallas, TX 75201 jbragalone@bepc-law.com

City, State, Zip Code E-mail Address

I have been retained to represent the following parties:
Cellular Communications Equipment LLC [_] Plaintiff(s) Defendant(s) [1] Other:
[J Plaintiff(s) []] Defendant(s) [| Other:

 

 

Namie(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.

 

 

 

Name of Court Date of Admission Active Member in Good Standing? (if not, please explain)
U.S. Supreme Court 12/2/2002 Yes
U.S. Court of Appeals - Federal Circuit 10/25/2005 Yes
U.S, Court of Appeals - D.C, Circuit 10/26/1993 Yes

 

 

G-64 (02/20) APPLICATION OF NON-RESIDENT ATTORNEY TO APPEARIN A SPECIFIC CASE PRO HAC VICE Page 1 of 3
Case 8:20-cv-00702-JVS-ADS Document 21 Filed 07/02/20 Page 2 of3 Page ID #:407

 

List all cases in which the applicant has applied to this Court for pro hac vice status in the previous three years (continue in Section LV if
needed):

Case Number Title of Action Date of Application Granted { Denied?

 

 

 

 

 

 

 

 

 

Ifany pro hac vice applications submitted within the past three (3) years have been denied by the Court, please explain:

 

 

 

 

Attorneys must be registered for the Court's electronic filing system to practice pro hac vice in this Court. Submission
of this Application will constitute your registration (or re-registration) to use that system. If the Court signs an Order
granting your Application, visit www.pacer.gov to complete the registration process and activate your e-filing
privileges in the Central District of California.

SECTION II - CERTIFICATION
| declare under penalty of perjury that:

(1) All ofthe above information is true and correct.

(2) Lam nota resident of the State of California. I am not regularly employed in, or engaged in
substantial business, professional, or other activities in the State of California.

(3) Lam not currently suspended from and have never been disbarred from practice in any court.

(4) Tam familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and
Criminal Procedure, and the Federal Rules of Evidence.

(5) I designate the attorney listed in Section III below, who is a member in good standing of the Bar
of this Court and maintains an office in the Central District of California for the practice of law, in
which the attorney is physically present on a regular basis to conduct business, as local counsel
pursuant to Local Rule 83-2.1.3.4.

Dated July2,2020 0 Jeffrey R. Bragalone

 

Applicant's Naiffe (pigase type or print)
a 4 wits a Lb Hs.
— “t wo Ut rece
Applicdit's Sighature ;

wont

 
 

 

G-64 (02/20) APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page 2 of 3
Case 8:20-cv-00702-JVS-ADS Document 21

Filed 07/02/20 Page 3 0f3 Page ID #:408

 

SECTION III - DESIGNATION OF LOCAL COUNSEL
Davidson, Ben M.

 

Designee's Name (Last Name, First Name & Middle Initial)

Davidson Law Group, ALC

 

Firm/Agency Namie

4500 Park Granada Blvd., Suite 202

 

Street Address

Calabasas, California 91302
City, State, Zip Cade

818-918-4622 310-473-294]
Telephone Number Fax Number

ben@dlgla.com
Email Address

181464
Designee's California State Bar Number

I hereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that I maintain an office in the
Central District of California for the practice of law, in which I am physically present on a regular basis to conduct business.

Dated 7/02/2020

Ben M. Davidson
Designee's Name (please type or print)

g en dept Meine. 7

Designee's Signature

SECTION IV - SUPPLEMENT ANSWERS HERE (ATTACH ADDITIONAL PAGES IF NECESSARY)

 

Courts continued...

U.S. Court of Appeals - Fifth Circuit

U.S. Court of Appeals - Eighth Circuit

U.S. Court of Federal Claims

U.S, District Court - Northern District of Texas
U.S. District Court - Eastern District of Texas
U.S. District Court - Southern District of Texas
U.S. District Court - Western District of Texas
Supreme Court of Texas

 

5/13/2009
12/3/2003
5/7/1996
1/8/1988
12/19/1997
5/20/1989
10/10/2003
11/6/1987

Yes
Inactive
Yes
Yes
Yes
Yes
Yes
Yes

 

 

G-64 (02/20) APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page 3 of 3

 
